DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 6/6/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 7, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIURA (US PG Pub 2021/0082895, hereinafter Miura).
Regarding claim 1, figure 1 of Miura discloses a semiconductor package, comprising:
a substrate (10) having a first side surface and a second side surface, which are opposite to each other;
a spacer (70-1) on the substrate;
a first semiconductor chip (20) disposed on the substrate to be horizontally spaced apart from the spacer; and
a plurality of second semiconductor chips (40) stacked on the spacer and the first semiconductor chip; wherein
the spacer has an outer side surface, which is adjacent to the first side surface of the substrate, and an inner side surface, which is opposite to the outer side surface; wherein
a lowermost second semiconductor chip (40-1) of the second semiconductor chips has a third side surface, which is adjacent to the first side surface of the substrate, and a fourth side surface, which is opposite to the third side surface; wherein
the outer side surface of the spacer is farther from the first side surface of the substrate than the third side surface of the lowermost second semiconductor chip in a first direction parallel to a top surface of the substrate, and
wherein the inner side surface of the spacer is farther from the second side surface of the substrate than the fourth side surface of the lowermost second semiconductor chip in a direction antiparallel to the first direction.
Regarding claim 2, figure 1 of Miura discloses the first semiconductor chip (20) has an outer side surface, which is adjacent to the second side surface of the substrate (10), and an inner side surface, which is opposite to the outer side surface; wherein
the outer side surface of the first semiconductor chip is farther from the second side surface of the substrate than the fourth side surface of the lowermost second semiconductor chip (40-1) in the direction antiparallel to the first direction; and
wherein the inner side surface of the first semiconductor chip faces the inner side surface of the spacer (70-1).
Regarding claim 4, figure 1 of Miura discloses when viewed in a plan view, an area of the spacer (70-1) is smaller than an area of the lowermost second semiconductor chip (40-1), and an area of the first semiconductor chip (20) is smaller than the area of the lowermost second semiconductor chip.
Regarding claim 6, Miura discloses the spacer (70-1) comprises an insulating material (¶ 36).
Regarding claim 7, figure 1 of Miura discloses adhesive layers interposed between the spacer and the substrate (30-1), between the first semiconductor chip and the substrate (22), between the lowermost second semiconductor chip and each of the spacer and the first semiconductor chip (30-3), and between the second semiconductor chips (30).
Regarding claim 9, figure 1 of Miura discloses a packaged integrated circuit device, comprising:
a substrate (10) having a surface thereon;
a spacer (70-1) and a first semiconductor chip (20) at spaced-apart locations on a first portion of the surface of the substrate, said first portion of the surface of the substrate having a lateral area equivalent to a sum of: (i) a lateral footprint of the spacer, (ii) a lateral footprint of the first semiconductor chip, and (iii) an area of an entire lateral space between the spacer and the first semiconductor chip; and
a stack of second semiconductor chips (40) extending on the spacer and on the first semiconductor chip, said stack of second semiconductor chips having a lateral footprint greater than the lateral area of the first portion of the surface of the substrate so that at least a portion of the stack of second semiconductor chips overhangs at least one sidewall of at least one of the spacer and the first semiconductor chip, which extend between the stack of second semiconductor chips and the surface of the substrate.
Regarding claims 13 and 14, figure 1 of Miura discloses the entire claimed invention as noted in the above rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miura.
Regarding claim 3, Miura does not explicitly disclose a distance between the outer side surface of the spacer and the third side surface of the lowermost second semiconductor chip in the first direction ranges from 10 µm to 500 µm.
However, it would have been obvious to form the spacer and second semiconductor chip at a distance within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 5, Miura does not explicitly disclose when viewed in a plan view, the spacer has a width in a second direction that is parallel to the substrate and is perpendicular to the first direction; and wherein the width of the spacer in the second direction is 80 to 99% of a width of the lowermost second semiconductor chip in the second direction.
However, it would have been obvious to form the width of the spacer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 10, Miura does not explicitly disclose an overhang between the portion of the stack of second semiconductor chips and the at least one sidewall is in a range from 10 µm to 500 µm.
However, it would have been obvious to form the spacer and second semiconductor chip at a distance within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claims 11 and 12, Miura does not explicitly disclose the length and widths of the chips and spacer such that L1<L3, L2<L3, and (W1 + W2) < W3, or that 0.8 (L3) L1 ≤ 0.99 (L3).
However, it would have been obvious to form the spacer and chips to have measurements within the claimed ranges, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US PG Pub 2015/0333038).
Regarding claim 1, figure 6 of Hatakeyama discloses a semiconductor package, comprising:
a substrate (11) having a first side surface and a second side surface, which are opposite to each other;
a spacer (31) on the substrate;
a first semiconductor chip (32) disposed on the substrate to be horizontally spaced apart from the spacer; and
a second semiconductor chip (33) stacked on the spacer and the first semiconductor chip; wherein
the spacer has an outer side surface, which is adjacent to the first side surface of the substrate, and an inner side surface, which is opposite to the outer side surface; wherein
a lowermost second semiconductor chip (33) of the second semiconductor chips has a third side surface, which is adjacent to the first side surface of the substrate, and a fourth side surface, which is opposite to the third side surface; wherein
the outer side surface of the spacer is farther from the first side surface of the substrate than the third side surface of the lowermost second semiconductor chip in a first direction parallel to a top surface of the substrate, and
wherein the inner side surface of the spacer is farther from the second side surface of the substrate than the fourth side surface of the lowermost second semiconductor chip in a direction antiparallel to the first direction.
Hatakeyama does not explicitly disclose a plurality of second semiconductor chips.
However, stacked chip packages are well known in the art and it would have been obvious to provide a plurality of second semiconductor chips to form a high density device with increased functionality.
Regarding claim 8, figure 6 of Hatakeyama discloses a mold layer (51) provided on the substrate to cover the spacer, the first semiconductor chip, and the second semiconductor chips; and
bonding wires electrically connecting each of the first and second semiconductor chips to the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/Primary Examiner, Art Unit 2895